Citation Nr: 0407730	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  92-54 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
manifested by loss of taste and smell.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967 and from November 1970 to October 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1991 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's attempt to 
re-open his claim of entitlement to service connection for an 
acquired psychiatric disorder and denied his claim of 
entitlement to service connection for a chronic condition 
manifested by loss of taste and smell.  This appeal was 
certified to the Board by the San Juan, Puerto Rico, VARO.

In October 1992 and again in May 1998 the Board remanded the 
appellant's claims to the RO for additional development.

In September 2002 the Board found that new and material 
evidence had been submitted and re-opened the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  At that time, the Board undertook 
additional development of the appellant's claims pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  However, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit").  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in August 2003 the Board remanded this case to the 
RO for initial consideration of the additional evidence and 
to obtain any additional evidence.  The requested action has 
been completed.

In May 1998 and again in August 2003 the Board referred to 
the RO the appellant's claims of entitlement to service 
connection for an eye disability, claimed as secondary to 
service-connected residuals of cerebral meningitis, and 
entitlement to an increased disability rating for cerebral 
meningitis.  These claims have not been addressed and are 
still referred to the RO for appropriate development.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant does not have a current diagnosis of a loss 
of taste and smell.

4.  There is no medical evidence relating the appellant's 
alleged loss of taste and smell to any event or injury in 
service.

5.  The appellant was last diagnosed with a psychiatric 
disorder-adjustment disorder with depressed mood-in April 
1991.

6.  There is no medical evidence relating the appellant's a 
current psychiatric disorder to any event or injury in 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).

2.  A chronic condition manifested by loss of taste and smell 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records from his first period 
of service show that in January 1967 the appellant complained 
of a severe headache.  His neck was stiff.  He had petechial 
hemorrhages over his entire torso.  Probable meningococcal 
meningitis was diagnosed.  He was hospitalized for 
approximately 20 days.  Later that month, he was diagnosed 
with deafness in his left ear secondary to meningitis.  In 
August 1967 the appellant was placed on permanent physical 
profile for his left ear hearing loss.  At his August 1967 
separation examination, the appellant reported a history of 
running ears, hearing loss, and foot trouble, but no history 
of "ear, nose or throat trouble." On examination, he was 
noted to be deaf in his left ear.  His nose and his mouth and 
throat were evaluated as normal.  He was neurologically 
normal and psychiatrically normal.

In an October 1967 statement, the appellant's mother wrote 
that the appellant had severe hearing loss in his left ear 
since returning from military service.

At a November 1967 VA examination, the appellant complained 
of deafness in his left ear and headaches.  His nose, 
sinuses, mouth, and throat were normal.  On psychiatric 
examination, the appellant complained of headaches, 
dizziness, stress, loss of hearing in the left ear, and 
nausea.  He was diagnosed with anxiety reaction.  On 
otolaryngological evaluation, he complained of hearing loss 
in his left ear.  Physical examination was normal except the 
oropharynx had lymphoid hypertrophy with moderate redness.  
The examiner diagnosed left sensorineural hearing loss.

At a May 1968 VA neurology examination, the appellant 
complained of loss of hearing in his left ear, a ringing 
sensation in his left ear, frequent headaches, dizziness, 
pain on the nucha, nervousness, tension, anxiety, poor sleep, 
poor concentration, periods of loss of balance, and vertigo-
like episodes.  Sensory examination was normal.  The examiner 
diagnosed residuals of cerebral meningitis and loss of left 
ear hearing due to cerebral meningitis.

The appellant's service medical records from his second 
period of service show that at his April 1970 enlistment 
examination, the appellant reported a history of "ear, nose, 
or throat trouble."  He explained that he had hearing loss 
in his left ear as a result of having had measles in 1966.  
On examination, his nose and his mouth and throat were 
evaluated as normal.  He was neurologically normal and 
psychiatrically normal.  In November 1970 the appellant was 
treated at the otolaryngological clinic for hearing loss 
resulting from meningitis approximately four years 
previously.  On June 5, 1973, the appellant was treated for 
complaints of nausea and vomiting after eating.  He reported 
feeling nervous and irritable.  He vomited sometimes.  He was 
referred to the mental hygiene clinic.  On June 19, 1973 the 
appellant was treated for a nervous problem.  He needed his 
pills.  His symptoms had started in the afternoon at the mess 
hall.  He reported a history of nervousness at Fort Jackson.  
Thorazine was prescribed.  The appellant had previously been 
referred to a social worker, but he had failed to keep his 
appointment.

At a January 1974 VA examination, the appellant had no 
sensory-motor pathological clinical finding and no claims, 
except for having periods of generalized pruritis lasting a 
few hours with no hives, edema, or any kind of visible skin 
reactions.

In November 1974 the appellant stated that he had developed 
deafness in his left ear as a result of having had meningitis 
in service.

In April 1991 the appellant was treated at a VA hospital for 
adjustment disorder with depressed mood.  He reported feeling 
depressed since approximately one month previously when he 
had had an argument with his spouse.  He was upset because 
his former spouse was cheating on him.  His former spouse was 
his girlfriend.  The appellant's family did not want him to 
return home to live with him.  He reported a prior 
psychiatric hospitalization in December 1990 following the 
loss of a job.  He had also felt depressed in 1981 when he 
thought that his then spouse was cheating on him.  Also 
during the hospitalization, the appellant was noted to have 
no neurologic sensory symptoms, no nasal symptoms, and no 
mouth or throat symptoms.

In an April 1991 statement, the appellant attributed his 
alleged loss of sense of taste and smell to surgery during 
his military service.

In July 1995 the appellant was treated by VA for general 
malaise.  He reported a history of meningitis in 1967 with 
residual decreased audition in his left ear and anosmia.

In October 1995 the appellant stated that he had been treated 
for anosmia in 1990 during a VA hospitalization.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on January 8, 
1991.  Thereafter, in a rating decision dated in August 1991 
the appellant's claims were denied.  Only after that rating 
action was promulgated did the AOJ, on May 20, 2002, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 20, 2002, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in October 2003.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the appellant.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  17 Vet. App. at 422.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter notified the appellant 
notified of the need to give to VA any evidence pertaining to 
his claim.  The RO wrote, "We are giving you the opportunity 
to submit any additional medical evidence we have not 
previously considered in regards to your [claims]."

Additionally, the Board notes that the May 20, 2002 letter to 
the appellant properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
60 days, it also expressly notified the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the RO has obtained the 
appellant's service medical records for both of his periods 
of service and has obtained records of VA treatment 
identified by the appellant.  To the extent that evidence 
identified by the appellant has not been obtained, VA has 
been informed by the identified sources that the records do 
not exist; therefore, further attempts to obtain the records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2003).  In the 
October 2003 SSOC, the appellant was advised that records 
from VA healthcare facilities in New Jersey did not exist and 
that his claim was being considered based upon all the 
evidence of record.  See 38 C.F.R. § 3.159(e)(1) (2003).  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain a medical 
examination, the appellant failed to report for VA 
examinations scheduled in July 2003.  While VA has a duty to 
assist the veteran in the development of his claim, that duty 
is not "a one-way street."  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  The appellant has failed to keep VA apprised of 
his current address, has not appeared for VA examinations 
scheduled in July 2003, and has not responded to a December 
2002 request for a medical records release.  VA has fully 
informed the appellant of the consequences of his failure to 
report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The appellant was advised 
of the provisions of 38 C.F.R. § 3.655 by a June 17, 2003 
letter from the Board and the October 2003 SSOC.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the October 
1992, May 1998, and August 2003 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  
There is no reasonable possibility that further assistance to 
the appellant would substantiate the claims.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the evidence does not show that the appellant 
has a current psychiatric disorder.  The appellant was 
treated for adjustment disorder with depressed mood in April 
1991.  This is the most recent psychiatric diagnosis shown by 
the available evidence.  A diagnosis that is nearly 15 years 
old is not a current diagnosis.  VA scheduled the appellant 
for a mental disorders examination to determine whether he 
has a current psychiatric disorder related to his military 
service, but the appellant failed to report for the 
examination.  Further, there is no medical evidence relating 
the appellant's April 1991 adjustment disorder to his 
military service.  The preponderance of the evidence shows 
that the appellant's does not have a current psychiatric 
disorder.  There is no medical evidence relating the any 
psychiatric disorder to any event or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant's alleged acquired 
psychiatric disorder is not the result of any event in active 
service.

With regard to the appellant's claimed chronic condition 
manifested by loss of taste and smell, the record likewise 
does not show that the appellant has a current disability.  
The only medical record noting a loss of sense of taste and 
smell is a July 1995 VA record.  The history provided by the 
appellant at that time included anosmia as a residual of the 
appellant's meningitis in 1967.  Mere transcription of lay 
history, such as the history reported by the appellant in 
July 1995, is not "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The appellant has 
undergone numerous medical examinations and has been treated 
several times since having meningitis in 1967.  None of the 
records of such medical treatment notes symptoms of a loss of 
sense of taste and smell.  Indeed, in multiple contexts, it 
has been noted by medical professionals that the appellant 
has no disorders of his mouth, throat, or nose and no sensory 
defects other than hearing loss.  VA scheduled the appellant 
for a sense of smell and taste examination to determine 
whether he has a current loss of sense of smell and taste, 
but the appellant failed to report for the examination.  
Further, there is no medical evidence relating the 
appellant's alleged loss of sense of taste and smell, first 
claimed by the appellant in April 1991, to his military 
service.  Although the appellant has related his alleged loss 
of sense of taste and smell to his meningitis during service, 
as a layperson, the appellant is not competent to provide a 
medical diagnosis or a medical nexus.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  
In conclusion, the preponderance of the evidence shows that 
the appellant's does not have a current disability manifested 
by a loss of sense of taste and smell.  Further, the Board 
finds that the preponderance of the evidence shows that the 
appellant's alleged loss of sense of taste and smell is not 
the result of any event in active service.


ORDER

Entitlement to service connection for a chronic condition 
manifested by loss of taste and smell is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



